Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed after the mailing date of the application on 3/3/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 3/4/2020 was filed after the mailing date of the application on 3/3/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/3/2019 was filed after the mailing date of the application on 3/3/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 16 recites “wherein the computing of the the data protection configurations”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regnier (US Patent Pub. 2008/0147872).

As per claim 14, 23-24 and 26 (New): A method for integrating a device in a network in a manner configured for data protection, so that on the device, locally recorded data may be transmitted to a service for the purpose of processing, the method comprising:
acquiring device metadata for the device (Paragraph 55; Based on the device metadata, the user of client 302 determines 1) that the MFP provides at least a printing service and 2) the URI to use to access the printing service)
acquiring service metadata of services, which are suitable for processing the data recorded on the device (Paragraph 55; WSA 308 receives the service metadata (step 9) and forwards the service metadata to client 302 (step 10). The service metadata may be in the form of a WSDL document that describes the public interface to WSA 308. Thus, the service metadata indicates how client 302 is to interact with WSA 308); and
computing data protection configurations for the device, to configure its data protection, in response to its integration in the network, based on the acquired device metadata and the acquired service metadata (Paragraph 55; In order to communicate directly with the printing service and to discover the exact capabilities of the printing service (e.g. the security provided thereon), client 302 sends a service metadata request to the MFP using the port number provided in the device metadata response (step 7)).
As per claim 15 (New): The method of claim 14, further comprising:
initiating an additive operation for the device; acquiring communications data for the device to establish a data channel with the device (Paragraph New services may be added to the MFP and existing services may be updated through communication with the DFM).
As per claim 16 (New): The method of claim 14, further comprising:
acquiring contextual parameters; wherein the computing of the the data protection configurations also accounts for acquired contextual parameters (Paragraph 58; module WS-Security 318 implements the Web Service Security protocol standard to decrypt the portion of the SOAP request corresponding to the encrypted electronic document. WSA 308 receives the decrypted electronic document from DFM 306).
As per claim 17 (New): The method of claim 14, wherein the computed data protection configurations determine which portions of the data recorded locally on the device are transmitted to which external service in accordance with which transmission plan (Paragraph 74; Computer system 500 also includes a communication interface 518 coupled to bus 502. Communication interface 518 provides a two-way data communication coupling to a network link 520 that is connected to a local network 522).
As per claim 18 (New): The method of claim 14, wherein the computed data protection configurations are outputted on a user interface of a control unit or of a device connected to the control unit, to acquire a validation signal or to detect a change, before they are transmitted to the device for automatic data protection configuration (claim 1; uses the port number to begin detecting requests for the new service; receives a SOAP request from a client application; generates, based on the SOAP request, a device-specific request that conforms to a communications protocol supported by the device; and transmits the device-specific request to the device).
As per claim 19 (New): The method of claim 14, wherein to compute the data protection configurations, stored configuration profiles of similar devices or of devices already integrated in the network are accessed (see abstract; Web services device profile on a multi-service device).
As per claim 20 (New): The method of claim 14, wherein at least a number of method tasks are executed on a device acting as a control unit or on the device to be integrated (Paragraph 59; WSD Manager for centralized control and management of the MFP).
As per claim 21 (New): The method of claim 14, wherein the device metadata for the device are acquired automatically and, in particular, requested actively, via the established data channel (Paragraph 44; WSD Manager 310 maintains the metadata for the MFP and service metadata pertaining to each service application running on the MFP).
As per claim 22 (New): The method of claim 14, wherein to compute the data protection configurations for the device, a set of rules, in which rules for data security are stored, is accessed to apply these for the device (Paragraph 58; module WS-Security 318 implements the Web Service Security protocol standard to decrypt the portion of the SOAP request corresponding to the encrypted electronic document. WSA 308 receives the decrypted electronic document from DFM 306).
As per claim 25 (New): The data protection module of claim 24, wherein the data protection module is implemented on a control unit or on the device to be integrated (Paragraph 59; WSD Manager for centralized control and management of the MFP).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433